STNAUP, J.
(concurring).
*255I concur in the result. I tbinb the evidence, for the reasons already stated, is sufficient to support the verdict. I also think the motion for a new trial was properly overruled for the reasons that (1) the alleged newly discovered evidence was not newly discovered; (2) the evidence was merely cumulative; and (3) with proper diligence could have been produced at the trial. By the alleged newly discovered evidence the defendant claims that on a new trial he can show by West and others that at the time of thei alleged offense, and as testified to ,and fixed by the prosecutrix when the offense was committed at Elsinore, the defendant was at Richfield. But the fact that the defendant then was ait Richfield1, and the circumstances thereof, were testified to at the trial by two witnesses on defendant’s behalf. The alleged newly discovered evidence is but additional evidence of the same- grade and character, and to the same point. Furthermore, the defendant and his counsel, before the trial, knew that West and others not produced at the trial were possessed of knowledge, or claimed to be, of the presence of the defendant at Richfield at the time in question. The evidence therefore was not newly discovered. And, as well stated by the Chief Justice, proper diligence was not shown to procure their attendance at the trial.